Citation Nr: 1523054	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  09-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, including as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral elbow disability, including as secondary to a service-connected disability.

3.  Entitlement to special monthly compensation based upon the need for regular aid and attendance of another person (SMC A&A). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to April 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (ALJ) at a Travel Board Hearing.  A copy of that hearing has been associated with the electronic claims folder.  

In September 2013, the Board remanded the matters of service connection for a bilateral hand and elbow disability for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

After the Board remanded the matters of service connection for a bilateral hand and elbow disability, the Veteran perfected his appeal on the matter of entitlement of SMC A&A.  Therefore, the Board has jurisdiction over this matter.  It is noted that the Veteran initially requested a hearing regarding his SMC A&A claim; however, in April 2015, the Veteran withdrew his request.  Therefore, the Board finds that there is no hearing request pending.  

It is noted that VA treatment records were associated with the Veteran's Virtual VA electronic record after the last Supplemental Statement of the Case (SSOC) was issued.  The Board has reviewed the records and found them to either be irrelevant to the current appeal or relevant to the matter of SMC A&A, which the Board has granted entitlement below.  Therefore, the Board will proceed with adjudication of the claim.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hand disability was not manifested on active duty service or within the first post-service year and is not related to a disease or injury of service origin, or to a service-connected disability, including degenerative joint disease and rotator cuff impingement of the bilateral shoulders.

2.  The Veteran's bilateral elbow disability was not manifested on active duty service and is not related to a disease or injury of service origin, or to a service-connected disability, including degenerative joint disease and rotator cuff impingement of the bilateral shoulders.

3.  Due to the Veteran's service connected left lower extremity disorder, degenerative arthritis of the spine, limitation of extension of the right knee, residuals of gunshot wound on the lower left thigh, with left knee degenerative joint disease, degenerative joint disease of the right and left shoulders, degenerative joint disease of the right hip, right ankle disorder, patellofemoral pain syndrome of the right knee, and right ankle disorder, the Veteran is in need of the regular aid and attendance of another to perform the activities and protect himself from the hazards of daily life.  He requires regular personal assistance from his wife and others to perform self-care and activities of daily living.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hand disability was not incurred in or aggravated by active military service; may not be presumed to have been incurred in service and was not caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The Veteran's bilateral elbow disability was not incurred in or aggravated by active military service and was not caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for entitlement to SMC A&A are met.  38 U.S.C.A. §§ 1114(l) , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition regarding entitlement to SMC A&A, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

In regards to the remaining claims, under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in May 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also provided specific notice regarding secondary service connection.  

In regard to the duty to assist, the Veteran was afforded VA examinations in October 2008, October 2012 and October 2013.  The October 2012 and October 2013 examiners reviewed the electronic case file, examined the Veteran and provided opinions, supported by rationale regarding the Veteran's disabilities.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  
As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Further, the Veteran's service treatment records and VA treatment records have been obtained and considered.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease, such as arthritis, becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (a)(1) (West 2014).

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2014).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The Veteran does not contend and the evidence does not suggest that his bilateral hand and elbow disabilities arose in or are related to service.  Therefore, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for his bilateral hand and elbow disabilities is warranted as secondary to a service-connected disability.   Namely, the Veteran contends that his bilateral hand elbow disabilities are secondary to multiple falls caused by his service-connected left leg disability, see February 2008 Report of Contact, and/or due to the rigors associated with the use of ambulatory aids.  See August 2010 Travel Board Hearing Transcript, p. 26.

In October 2008, the Veteran was afforded a VA examination where the examiner noted the Veteran's post-service treatment for muscle pain and weakness.  On examination, the examiner noted atrophy of the muscles of the upper extremities, including the hand and elbow.  The examiner noted that the "tenderness of the muscle group suggests [] myositis."  An x-ray examination revealed arthritic changes.  The examiner diagnosed the Veteran with bilateral arm myositis with muscle weakness and atrophy and hand myositis and degenerative joint disease.  
The examiner opined that the Veteran's bilateral arm and hand disabilities were secondary to a myositis, which was not in any way related to the gunshot wound of the left lower thigh.  The examiner further opined that the bilateral arm and hand disabilities were not related to a service-connected disability.  The examiner reasoned that the muscle atrophy, tenderness, weakness were due to a unique form of myositis.  

In August 2012, the Board remanded the matters for a medical opinion which addressed the following: Whether it is at least as likely as not that the Veteran's disabilities were caused by a service-connected disability including any falls associated with the service-connected left leg disability or the rigors associated with increased upper body use due to an inability to use the left lower extremity or the need to used ambulatory devices.

The Veteran was afforded another VA examination in October 2012 where the examiner noted the Veteran's diagnoses of mild right olecranon bursitis and ulnar neuritis, both due to resting on arm rest (needs wheelchair for inclusion body myositis).  The examiner further noted positive Tinel's bilateral ulnar nerve at elbow, a pattern of motor weakness in hands bilaterally and mild bilateral degenerative joint disease of the hand (due to aging).  

The examiner noted the Veteran's history of falling and problems with his elbows, starting in the 1990's, and problems with his hands, starting in 2000.  The examiner opined that it is less likely as not that the current elbow and hand disabilities are caused or aggravated by a service-connected disability.  The examiner reasoned that the Veteran's elbow diagnosis (right olecranon bursitis and bilateral ulnar neuritis) are common in individuals confined to a wheelchair.  The examiner rejected the theory that the Veteran's falls may have contributed to the Veteran's current elbow disabilities.  "They are not classic injuries seen with falls, and would not be expected to persistent this long even if they triggered by a fall."  The examiner further reasoned that the Veteran's hand disability (mild degenerative joint disease) is common in individuals the same age as the Veteran.  "The process is fairly diffuse and is not what would be expected following multiple falls."

The examiner found that it was at least as likely as not that the Veteran's bilateral shoulder disability was related to a service-connected disability and service connected was subsequently granted.  Based on the grant of service connection for a bilateral shoulder disability, in September 2013, the Board again remanded the matters for a medical opinion to address whether the Veteran's hand and elbow disabilities were secondary to the service-connected shoulder disability.  

In an October 2013 VA medical opinion addendum, the examiner opined that the Veteran's hand or elbow disabilities were less likely than not related to service or caused or aggravated by a service-connected disability, including the now service-conned bilateral shoulder disability.  The examiner affirmed the October 2012 medical opinion.  The examiner reasoned that there is no evidence of hand or elbow disabilities during service.  The examiner further reasoned that the Veteran's elbow disability is common in individuals confined to a wheelchair.  The examiner noted that the Veteran is confined to a wheelchair due to a non-service-connected disability - namely inclusion body myositis with diffuse weakness.  The examiner explained that the Veteran's hand and elbow disabilities are not due to any of his service-connected conditions and are not biomechanically related to any shoulder condition.  "[S]houlder problems do not significantly alter the way someone sits in a wheelchair or the angle at which they rest and/or use their elbows/hands."

The Board finds the October 2012 and October 2013 VA examination reports (drafted by same examiner) to be significantly probative in nature.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner reviewed the Veteran's service treatment records, post-service treatment records and considered the Veteran's statements prior to rendering an opinion with supporting rationale.  The examiner opined against a connection between the Veteran's current hand and elbow disabilities and service.  The examiner further opined against a connection between the Veteran's hand and elbow disabilities and his service-connected disabilities, including his left leg and shoulder disabilities. 

The Board notes the Veteran's contention that his hand and elbow disabilities are related to his service-connected disabilities.   However, there is no evidence that the Veteran is qualified and/or competent to give a medical opinion regarding the etiology of his disabilities.  Rendering an etiology opinion would require knowledge of the various causes or risk factors for right olecranon bursitis and bilateral ulnar neuritis and degenerative joint disease, and knowledge of periods of incubation or disease processes.  The question of causation, in this case, involves a complex medical question that the Veteran is not competent to address.

The Board is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning.  The VA examiner also based the opinion upon review of the claims file.  

The Board further finds that presumptive service connection is not warranted for degenerative joint disease of the hand because the Veteran has not shown he has a diagnosis of arthritis becoming manifest to a degree of 10 percent of more within one year from the date of separation.  The first documented diagnosis of the arthritis did not occur until around 2000 - more than 40 years after his 1959 separation from service.

Given that the Board has found the unfavorable October 2012 and October 2013 VA examination reports to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claims for service connection, and the claims must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A § 5107 (West 2014).

III.  SMC A&A

SMC A&A is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Factors to be considered in determining whether a Veteran requires such are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment. 38 C.F.R. § 3.352(a).  The need for assistance need not be constant.

The Board notes that while the law and regulations governing SMC specify that a single, totally disabling service-connected condition is required for entitlement to SMC at the housebound level, no such qualification is applicable to SMC A&A.  Bradley v. Peake, 22 Vet. App. 280 (2008).

The inquiry, then, is whether any or all of the Veteran's service-connected disabilities render him in need of the regular aid and attendance of another.  The Board finds that they do.

The Veteran's service-connected left lower extremity disorder, degenerative arthritis of the spine, limitation of extension of the right knee, residuals of gunshot wound on the lower left thigh, with left knee degenerative joint disease, degenerative joint disease of the right and left shoulders, degenerative joint disease of the right hip, right ankle disorder, patellofemoral pain syndrome of the right knee, and right ankle disorder severely limit the Veteran's ability to attend to his self-care.  His mobility is impacted, requiring the use of an electric wheelchair and walker.  He can only walk a few feet without assistance.  He is a fall risk.  He has trouble cutting food by himself, dressing and undressing, and performing self-care such as wiping himself after toileting.  Accordingly, the Board concludes that the Veteran requires the regular assistance of another to perform these regular activities of daily life and to protect himself from the hazards of his environment.

The Board notes that the Veteran also carries a diagnosis of inclusion body myositis, which is not service-connected and which also causes the Veteran severe physical limitations.  However, there is sufficient evidence which shows that the Veteran's service-connected disabilities also cause him to require assistance in his daily activities.  Further, as a general rule, when it is not possible to distinguish the effects of a nonservice connected disability from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot as it is the greater benefit.   

Entitlement to SMC A&A is warranted.


ORDER

Entitlement to service connection for a bilateral hand disability, including as secondary to a service-connected disability, is denied.

Entitlement to service connection for a bilateral elbow disability, including as secondary to a service-connected disability, is denied.

Entitlement to SMC A&A is granted.  



____________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


